DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has considered After Final Consideration Program Request mailed 3/11/2022.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record being Barton et al. US 20190356600 and Lin et al. US 20170093718.  Barton discloses a primary path from the head router to the tail router that satisfies the network requirements, the primary path may include any number of nodes or hops, a determination is made whether the reverse of the primary path also satisfies the network requirements, the reverse of the primary path is congruent so that path congruency is achieved, the primary path is sent to the head router, the paths may be sent as a full set of SID labels, thereby identifying hop-by-hop every step a packet will take through the network, using a segment routing-based network, providing deterministic path traffic engineering to determine the path through the network between the two relays such that latency can be guaranteed to be less than a required amount, hop-by-hop traffic engineering is used where each hop is known and the total end to end latency may be calculated and monitored; and path congruency where due to the 
Prior art of record does not disclose, in single or in combination, obtain one of a first label stack and a second label stack, wherein the first label stack is for a first tunnel from a first node A to a second node Z, wherein the first node A and the second node Z are two of a plurality of nodes in a Segment Routing (SR) network, and wherein the second label stack is for a second tunnel from the second node Z to the first node A; and determine next hop forwarding for a top label in the one of the first label stack and the second label stack in a deterministic manner that guarantees both the first node A and the second node Z select a same shortest path from among multiple Equal Cost Multi Paths (ECMPs) so that the first tunnel and the second tunnel are congruent with one another wherein the deterministic matter includes the determination of next hop forwarding, for prefix Segment Identifier (SID) forwarding, from a same direction between a master node and a slave node in the second tunnel as in the first tunnel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468